Case 3:19-cv-01347-MMH-MCR Document 13 Filed 06/25/20 Page 1 of 2 PageID 65



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                   JACKSONVILLE DIVISION

   JANET HOYT,

                  Plaintiff,

   v.                                                     Case No. 3:19-cv-1347-J-34MCR

   AFRIDI&PIETERSE INVESTMENTS
   L.P., d/b/a Wyndham Garden,

                  Defendant.


                                 ORDER OF DISMISSAL

          THIS CAUSE is before the Court on Plaintiff's Notice of Voluntary Dismissal With

   Prejudice (Dkt. No. 12; Notice) filed on June 24, 2020. In the Notice, Plaintiff requests

   dismissal of this matter with prejudice. See Notice at 1. Upon review of the docket, the

   Court notes that Defendant has neither served an answer nor a motion for summary

   judgment. Accordingly, pursuant to Rule 41(a)(1)(A)(i), Federal Rules of Civil Procedure,

   it is hereby

          ORDERED:

          1.      This case is DISMISSED with prejudice.

          2.      Each party shall bear its own costs and attorneys’ fees.

          3.      The Clerk of the Court is directed to terminate all pending motions and close

                  the file.

          DONE AND ORDERED in Jacksonville, Florida this 24th day of June, 2020.
Case 3:19-cv-01347-MMH-MCR Document 13 Filed 06/25/20 Page 2 of 2 PageID 66



   lc11
   Copies to:

   Counsel of Record
   Pro Se Parties




                                       -2-
